COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 ALDO IVAN BLANCO,                             §              No. 08-15-00082-CR

                      Appellant,               §                 Appeal from the

 v.                                            §               243rd District Court

 THE STATE OF TEXAS,                           §            of El Paso County, Texas

                      State.                   §               (TC# 20140D04668)

                                               §

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until October 22, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Daniel Robledo, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before October 22, 2015.

       IT IS SO ORDERED this 21st day of September, 2015.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.